Title: To James Madison from Charles Pinckney, 15 August 1802
From: Pinckney, Charles
To: Madison, James


Dear Sir
Madrid 15th August 1802
Mr Codman going to the United States I avail myself of so safe an opportunity to write you. My last by Mr Gibson will inform you of the difficulties I have met with in my endeavours to persuade the Spanish Government to consent to an Arbitration which should include all our claims as well for Spanish as French Spoliations.
Notwithstanding all my efforts you will find that Mr Cevallos the first Secretary of State, and appointed as the Plenipotentiary on this occasion has continually refused the insertion of any clause worded as I felt authorized to agree to, which would include the arbitration of the Prizes made under French commissions or condemned by French Consuls. For these he thinks we ought to go to the French Government—in his Letter to me while I was with the Court at Aranjuez of the 26th June he has repeated in writing what he frequently told me in conversations—a Copy of this I sent by Mr Gibson, and a duplicate accompanies this. In one of my former I detailed to you the arguments I had used with Mr Cevallos to induce him to consent to the insertion of a clause including the French captures; but all that I could after many efforts bring him to consent to, was the arbitration of the excesses committed by Foreign Vessels within the respective Territories of Spain and the United States—to this I told him I would consent if he would add after the words [“]Corsarios Estrangeros” the following “ó Agentes, Consules ó Tribunales.” You will find by his Letter of the 7th Inst: he expressly refused this addition, and as the excesses committed within their respective Territories by Privateers would include but a few cases, and exclude the most numerous and important classes, I informed him I was not authorized to consent to any Convention which might in the remotest degree weaken or abridge the right of the United States and their Citizens to urge these Claims as they should hereafter think proper—that the honor & character of our Country were deeply involved in the event, it being as much their Duty to feel the Insults offered to the rights of their Citizens, as it was to assert and defend them—that on this question I had made the only offer in my power—that if he continued to decline it on the ground that Spain was not liable under the Laws of Nations or the Treaty to make reparation that I would communicate his answer to our Government and it would remain for them to determine what was best to be done—that as his Majesty had said he would consent to a Convention for the purpose of arbitrating all the Excesses committed during the late war by the Citizens and Subjects of the United States & Spain—that knowing the friendly disposition of my Government towards Spain, and their confidence in the Justice & Honor of the King ultimately to arrange & adjust their Claims upon Honorable & Equitable principles—I would consent to a convention which should be so worded as to include the arbitration of every Claim arising from the Excesses of the Subjects or Citizens of either party, contrary to the Laws of Nations or the existing Treaty, and which should also by a clause to be therein inserted, reserve to the United States and to Spain, all the Rights they now have to claim reparation for the Excesses committed within their respective Territories, by the Corsairs, Agents, Consuls, or Tribunals of Foreign Powers. This Convention we signed on the 11th Instant, and I have delivered it to Mr Codman of Massachusetts to give you.
My Reasons for signing it were as follows & I trust they will meet the approbation of the President & Senate. That upon examining the Returns in the Consular Office here, I find the Number of Vessels taken or detained by Spaniards up to the 7th Octr last with their Cargoes were 101—to which are to be added 12 taken jointly by the French & Spaniards and 12 Cargoes seized or embargoed by Spain making in the whole One Hundred & Twenty five sail of Vessels & Cargoes. A few of them have been acquitted; but on all of them will arise claims for damages. To these considerable Claims for Captures, are to be added all our other Claims arising from the Excesses of Individuals, contrary to the Law of Nations or the Treaty, which I am informed are to an amazing amount, particularly from South America. On the latter Subject it was impossible for me to obtain exact accounts; but from every information I have received, and particularly from a Gentleman who brought me a Letter from you and who has lately been in that Country, I learn that the Claims which our Citizens have are so great as to amount to a Sum of not less than five Millions of Dollars, and he beleives probably eight Millions, most of which he thinks, from a knowledge of their particular circumstances may be arbitrated under this Convention, the wording of which I shewed him in confidence, in order that I might determine how far it was sufficiently general to include every case within his knowledge, which might be said to be contrary to the Laws of Nations & the existing Treaty. These added to the 125 Sail of Vessels and their Cargoes, and all the other claims arising in the Spanish, European & West India Dominions amount in the whole to so considerable a Sum, that finding Spain inclined to agree to the immediate arbitration of them, I did not feel myself authorized to withhold from such of our Citizens as were interested, the only mode of repairing their Losses, which at this time is practicable. I was urged to this from a conviction that it is not our wish to go to war and that there can be little doubt of Spains hereafter agreeing to an Arbitration of the French Spoliations. At present out of the whole number of Vessels captured by the French Seventy one only have been condemned, and it will require very able and Minute Investigation to decide how many of these have been legally or otherwise condemned—that it is not unlikely when the true amount is ascertained for which the Citizens of the United States may have a right to compensation, the claims arising from French Spoliations will be far short of our claims for compensation on account of the Excesses of Spanish Subjects. If this should prove to be the case, Spain after having agree’d to arbitrate the larger Sum, will not hesitate to add the other, rather than proceed to extremities.
I shall continue to urge her to consent to some agreement to this effect authorizing the Commissioners to be named, to arbitrate the French Spoliations at the same time, and should I not be able to effect it before I can hear from you I will thank you for your Instructions, or any plan or modification you may think proper. It appears to me to be wise in us to prevent as much as possible the accumulation of our Claims against Spain, for the more she is in arrear, or the more extensive our Claims are against her, the more unwilling & unable will she be, to adjust them. Take however from the present aggregate all our Claims for Spanish Spoliations & Excesses and the residue will be such as she can meet without difficulty—at least with much less difficulty than a war with the United States. Another reason also had great weight with me which is the Policy of being at this time on good terms with Spain, from whose Government we wish to obtain the cession of Florida, in consequence of the cession she made in 1800 of Louisiana to France. On this Subject I have frequently conversed with the Secretary, who informs me, the Moment they hear from America, he will send me an Answer to the proposal I made in consequence of your Instructions & on which I am very anxious to hear from you, as to the Sum I am to offer should they be inclined to sell.
Knowing the importance our Government annex to this acquisition it would be with great regret I should see the Spanish Cabinet unfriendly or even cool to us at this time, and being certain that some amicable Arrangement of the French Spoliations, or of such of them as Spain ought to make compensation for, will hereafter take place, I thought it upon the whole the best thing I could do at present, to sign the Convention I have the Honor to send you: and particularly so as the day after its signature the King and all his Ministers were to leave Madrid on a Tour to Barcelona and that part of his Dominions, and to be absent several months during which little or no business can be done with them, and so much time would have been lost.
I beg leave to introduce to your acquaintance & to the President the Bearer Mr Codman whose good sense & knowledge of Europe, particularly of France & Spain will enable him to give you much useful information. I hope he will have the honour of delivering these Dispatches in person. I am with affectionate regard dear sir Yours Truly
Charles Pinckney
August 16: 1802
In Madrid

 

   
   RC (DNA: RG 59, DD, Spain, vol. 6). In a clerk’s hand, except for last paragraph, signature, and second date in Pinckney’s hand. Docketed by Wagner as received 24 Nov.



   
   Gibson apparently carried Pinckney’s dispatches of 1, 6, and 8 July 1802 (see Pinckney to JM, 8 July 1802 [first letter], and n. 1).



   
   Probably enclosed with this dispatch was a packet consisting of copies of Cevallos’s letters to Pinckney of 26 June, 13, 19, and 26 July, and 3 and 7 Aug. 1802 and an undated letter from Pinckney to Cevallos, apparently written 2 Aug. 1802 (ibid.; 10 pp.; partly in Spanish; translated interlinearly by Wagner). All the letters discussed the wording of the spoliations convention. For the copy of Cevallos’s 26 June letter that Pinckney sent JM earlier, see Pinckney to JM, 6 July 1802, and n. 1.



   
   Wagner translated this phrase interlinearly: “[or Agents, Consuls or tribunals].”



   
   “A Convention between His Catholic Majesty and the United States of America, for the indemnification of those who have sustained losses, damages, or injuries, in consequence of the excesses of individuals of either nation, during the late war, contrary to the existing treaty, or the laws of nations,” as signed on 11 Aug. 1802 by Cevallos and Pinckney, is printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:475–76. Article 6 stipulated that “it not having been possible for the said plenipotentiaries to agree upon a mode by which the above mentioned Board of Commissioners should arbitrate the claims originating from the excesses of foreign cruisers, agents, consuls, or tribunals, in their respective territories,” both parties reserved the right to bring these claims forward at a later time.



   
   This was probably James Yard (see JM to Pinckney, 27 Mar. 1802).


